ICJ_137_MaritimeDispute_PER_CHL_2014-01-27_JUD_01_ME_05_FR.txt.                                                                                           100




                     OPINION DISSIDENTE COMMUNE DE Mme LA JUGE XUE,
                            DE MM. LES JUGES GAJA ET BHANDARI,
                          ET DE M. LE JUGE AD HOC ORREGO VICUÑA

                 [Traduction]

                                               Introduction

                    1. De l’avis de la majorité des membres de la Cour, il existait dès 1954
                 entre le Pérou et le Chili une sorte d’accord tacite ayant pour effet de
                 définir un segment de la limite latérale séparant leurs espaces maritimes
                 respectifs. La teneur de cet accord n’a toutefois pas pu être déterminée
                 clairement. En effet, rien n’indique quand ou comment cet accord est
                 censé avoir été conclu.
                    2. En ce qui concerne les frontières maritimes, la déclaration de San-
                 tiago de 1952 est le seul accord digne d’intérêt que le Pérou et le Chili
                 aient conclu avant 1954. Et même si la frontière séparant les zones mari-
                 times générées par les côtes continentales n’y est pas expressément définie,
                 cette déclaration contient d’importants éléments qui sont incontournables
                 pour son interprétation et qui permettraient d’asseoir plus solidement la
                 conclusion à laquelle est parvenue la majorité des membres de la Cour sur
                 l’existence d’une frontière convenue. Et la valeur de cette interprétation
                 n’est pas seulement théorique. Tandis que la majorité peine à faire valoir
                 l’idée que l’accord intervenu entre le Pérou et le Chili couvre une distance
                 de 80 milles marins à partir de la côte continentale, la déclaration de San-
                 tiago indique clairement que la frontière s’étend vers le large, sur une
                 distance de 200 milles marins.


                                   La déclaration de Santiago de 1952

                    3. La déclaration sur la zone maritime est un traité qui a été signé lors
                 de la conférence de Santiago le 18 août 1952 par les représentants du
                 Chili, de l’Equateur et du Pérou (ci-après la « déclaration de Santiago » ou
                 la « déclaration »), puis approuvé par les Parlements respectifs de ces Etats
                 avant d’être enregistré auprès du Secrétaire général de l’Organisation des
                 Nations Unies à la demande conjointe des Etats parties. Au cours de
                 l’instance, le Pérou a exprimé des doutes sur la valeur de la déclaration
                 de Santiago en tant que traité, pour ensuite admettre cette qualification.
                    4. La déclaration de Santiago contient une disposition portant précisé-
                 ment sur la délimitation maritime, le paragraphe IV, qui est ainsi libellé :
                         « S’agissant d’un territoire insulaire, la zone de 200 milles marins
                      s’étendra autour de l’île ou du groupe d’îles. Si une île ou un groupe

                                                                                          101




5 CIJ1057.indb 199                                                                               1/12/14 08:59

                                   différend maritime (op. diss. comm.)                    101

                     d’îles appartenant à l’un des pays signataires de la présente déclara-
                     tion se trouve à moins de 200 milles marins de la zone maritime
                     générale qui se trouve sous la juridiction d’un autre d’entre eux, la
                     zone maritime de l’île ou du groupe d’îles en question sera limitée par
                     le parallèle passant par le point où aboutit en mer la frontière ter-
                     restre des Etats en cause. »
                 Cette disposition ne fait expressément référence qu’à la délimitation entre
                 les zones maritimes auxquelles les îles ouvrent droit et celles générées par
                 les côtes continentales. Elle dispose tout d’abord que les îles engendrent
                 autour d’elles une zone maritime s’étendant sur 200 milles marins depuis
                 leurs côtes. Le cas de l’île ou du groupe d’îles appartenant à un Etat et
                 situé à moins de 200 milles marins de la zone maritime générale d’un autre
                 Etat y est ensuite considéré. Il y aurait alors chevauchement entre les zones
                 maritimes appartenant à deux Etats distincts. Afin de concilier ces préten-
                 tions, les Etats ont adopté dans la déclaration un critère consistant à
                 amputer la zone maritime insulaire là où elle atteint le parallèle passant
                 par le point où la frontière terrestre aboutit en mer (el paralelo del punto
                 en que llega al mar la frontera terrestre de los estados respectivos).
                    5. Le critère servant à délimiter une zone maritime générale par rap-
                 port à une autre n’est pas expressément énoncé au paragraphe IV. Toute-
                 fois, la référence qui y est faite à l’île ou au groupe d’îles se trouvant à
                 moins de 200 milles marins de la zone maritime générale d’un autre Etat
                 suppose l’adoption préalable d’un critère quelconque pour délimiter cette
                 zone maritime générale, sans quoi il serait impossible de savoir si telle île
                 ou tel groupe d’îles se trouve effectivement à moins de 200 milles marins.

                    6. Suivant les règles d’interprétation des traités, les clauses convention-
                 nelles doivent « être interprétées d’une manière [leur] permettant … de
                 déployer leurs effets utiles » (Zones franches de la Haute-Savoie et du Pays
                 de Gex, ordonnance du 19 août 1929, C.P.J.I. série A no 22, p. 13), et cha-
                 cun des termes d’un traité doit être interprété à la lumière de l’objet et du
                 but de celui-ci. Comme la Cour l’a dit dans l’affaire du Différend territo­
                 rial entre la Libye et le Tchad, le principe de l’effet utile constitue « l’un
                 des principes fondamentaux d’interprétation des traités » (Différend terri­
                 torial (Jamahiriya arabe libyenne/Tchad), arrêt, C.I.J. Recueil 1994, p. 25,
                 par. 51 ; voir également Détroit de Corfou (Royaume-Uni c. Albanie),
                 fond, arrêt, C.I.J. Recueil 1949, p. 24). Le paragraphe IV de la déclaration
                 de Santiago ne se borne pas à définir les droits en mer générés par les îles,
                 mais fournit également le critère de délimitation applicable en cas de che-
                 vauchement entre une zone maritime insulaire et la zone qu’engendre la
                 côte d’un autre Etat contractant. En faisant référence à « la zone maritime
                 générale qui se trouve sous la juridiction d’un autre d’entre eux » et en
                 disposant que la zone maritime des îles « sera limitée par le parallèle pas-
                 sant par le point où aboutit en mer la frontière terrestre des Etats en
                 cause », ce paragraphe a une incidence directe sur les droits en mer géné-
                 rés par les îles ainsi que sur les limites latérales entre les Etats parties.

                                                                                           102




5 CIJ1057.indb 201                                                                                1/12/14 08:59

                                   différend maritime (op. diss. comm.)                    102

                    7. Il semble logique de déduire du paragraphe IV que le parallèle sépa-
                 rant les Etats adjacents et passant par le point terminal, sur le littoral
                 continental, de leur frontière terrestre marque également la limite entre
                 les zones maritimes générées par les côtes continentales respectives de ces
                 mêmes Etats. Par exemple, à supposer que l’Etat A se trouve au nord de
                 l’Etat B, il serait absurde que la zone maritime générée par une île appar-
                 tenant au premier soit limitée au sud par le parallèle passant par le point
                 terminal de la frontière terrestre séparant cet Etat de l’Etat B si la zone
                 maritime engendrée par la côte continentale de ce même Etat A pouvait
                 s’étendre au-delà de ce parallèle. Si, au contraire, la frontière séparant les
                 zones maritimes générées par les côtes continentales passait au nord du
                 parallèle en question, les petites îles de l’Etat A pourraient se voir accor-
                 der un effet disproportionné si elles entraînaient son déplacement au
                 motif que la zone maritime à laquelle elles ouvrent droit s’étend jusqu’au
                 parallèle passant par le point terminal de la frontière terrestre.
                    8. Le procès-verbal de la commission des affaires juridiques de la
                 conférence de Santiago (mémoire du Pérou, annexe 56) vient étayer l’in-
                 terprétation exposée ci-dessus. Il constate en effet l’approbation à l’una­
                 nimité d’une proposition du représentant équatorien, M. Fernández,
                 voulant « que la ligne frontière délimitant l’espace maritime de chacun des
                 pays corresponde au parallèle passant par le point où aboutit en mer la
                 frontière le séparant des autres » (el paralelo respectivo desde el punto en
                 que la frontera de los paises toca o llega al mar), proposition qui a reçu
                 l’assentiment général des représentants (Todos los delegados estuvieron
                 conformes con esta proposición). Tous étaient donc d’accord pour que le
                 parallèle marque la limite latérale entre les espaces maritimes respectifs
                 des trois Etats. Et, même si cette position n’est exprimée qu’en partie dans
                 le texte final, rien dans les travaux préparatoires ne permet de penser que
                 la position des représentants ait pu changer s’agissant de la frontière sépa-
                 rant les zones maritimes générées par les côtes continentales respectives
                 des Etats.
                    9. En outre, étant donné que les parties ont proclamé publiquement
                 que chacune d’elles avait souveraineté et juridiction exclusives sur les
                 eaux baignant ses côtes continentales, et ce, sur une distance minimale
                 de 200 milles marins à partir de celles-ci, et ont prévu expressément dans
                 la déclaration de Santiago que les îles situées au large de leurs côtes ouvri-
                 raient droit à des zones maritimes de 200 milles marins, il est difficile
                 de se convaincre qu’elles aient pu convenir tacitement que leur fron­
                 tière maritime ne s’étendrait que sur 80 milles marins à partir du littoral,
                 ce qui est clairement contraire à la position énoncée dans la déclaration
                 de Santiago.
                    10. Dans l’hypothèse où, afin de concilier les prétentions concurrentes,
                 le choix d’un critère s’imposait pour délimiter les zones maritimes géné-
                 rées par les îles, zones qui pouvaient en principe s’étendre jusqu’à
                 200 milles marins tout autour de leurs côtes, on peut supposer que la
                 nécessité d’en faire autant pour délimiter les zones maritimes générées par
                 les côtes continentales paraissait moins évidente. En effet, ces zones mari-

                                                                                           103




5 CIJ1057.indb 203                                                                                1/12/14 08:59

                                    différend maritime (op. diss. comm.)                     103

                 times avaient sans doute été conçues suivant la méthode du « tracé paral-
                 lèle », leur limite extérieure épousant la forme du littoral.
                    11. La déclaration faite en 1947 par le président chilien énonçait que la
                 limite extérieure de la zone maritime revendiquée était constituée par « une
                 parallèle mathématique (paralela matemática) projetée en mer à une dis-
                 tance de 200 milles marins de[s] côtes [chiliennes] », tandis que la zone
                 maritime générée par les îles s’étendait jusqu’à une « parallèle [projetée] à
                 une distance de 200 milles marins de leurs côtes ». Le décret suprême péru-
                 vien pris quelques semaines plus tard portait revendication d’une zone
                 maritime délimitée par la côte, d’une part, et par une ligne imaginaire
                 située à une distance de 200 milles marins mesurée à partir du littoral le
                 long des parallèles géographiques, d’autre part (siguiendo la línea de los
                 paralelos geográficos), tandis que, s’agissant des îles, la zone était censée
                 s’étendre jusqu’à une distance de 200 milles marins depuis leurs côtes.
                    12. Selon la déclaration du Chili, la limite extérieure de sa zone maritime
                 était une ligne parallèle à la côte continentale et située, vers l’ouest, à une
                 distance de 200 milles marins. Dans le cadre du décret suprême péruvien, la
                 limite en question était formée des points situés à l’extrémité de segments
                 d’une longueur de 200 milles marins mesurés le long des parallèles à partir
                 des points correspondants sur la côte continentale. Les revendications des
                 deux pays avaient en définitive une portée identique. Dans cette optique, les
                 zones maritimes auxquelles prétendaient les Etats dans la déclaration de
                 Santiago pouvaient être considérées comme ne s’étendant pas au-delà des
                 parallèles passant respectivement par le point terminal de chacune des fron-
                 tières terrestres sur le littoral continental. Il convient également de signaler
                 que l’application de cette méthode pour définir la frontière maritime n’au-
                 rait pas nécessité d’opérations complexes sur le plan cartographique.
                    13. La loi péruvienne sur le pétrole de 1952 a défini la limite vers le
                 large du plateau continental comme une ligne imaginaire située à une dis-
                 tance constante de 200 milles marins depuis la laisse de basse mer de la
                 côte continentale. Le Pérou avance que, dans cette loi ainsi que dans la
                 résolution suprême de 1955, dont le libellé est analogue, la limite extérieure
                 de la zone en question avait été définie sur la base de la méthode des « arcs-
                 de-cercle », la même distance étant calculée à partir de chaque point de la
                 côte continentale. Toutefois, la formulation de la loi péruvienne et celle de
                 la résolution suprême ne supposent pas nécessairement l’utilisation de
                 cette méthode. En effet, elle n’est pas incompatible avec l’application de la
                 méthode du « tracé parallèle », également fondée sur l’idée de points situés
                 à une « distance constante » de la côte continentale, calculée, pour chacun
                 d’eux, à partir du point de la côte situé sur le même parallèle.
                    14. Même à supposer que le Pérou ait effectivement eu en tête la
                 méthode des arcs-de-cercle à l’époque, il se serait d’emblée vu aux prises
                 avec le chevauchement des zones maritimes générales auxquelles lui et le
                 Chili pouvaient prétendre, problème beaucoup plus important que celui
                 des zones maritimes insulaires chevauchant une zone générale. De fait, le
                 dossier soumis à la Cour ne contient aucun document montrant que cette
                 question a été envisagée lors de la conférence de Santiago. En outre,

                                                                                             104




5 CIJ1057.indb 205                                                                                  1/12/14 08:59

                                    différend maritime (op. diss. comm.)                     104

                 comme il ressort de la note no 5-20-M/18 que son ambassade à Panama a
                 adressée le 13 août 1954 au ministre panaméen des relations extérieures
                 (contre-mémoire du Chili, annexe 61), le Pérou a toujours considéré que
                 sa position concernant son espace maritime était fondée sur trois textes :
                 le décret suprême de 1947, la loi sur le pétrole de 1952 et la déclaration de
                 Santiago de la même année. S’il avait envisagé la méthode des arcs-de-
                 cercle, il aurait fait état de ses préoccupations concernant le chevauche-
                 ment éventuel de son espace avec celui du Chili et réservé sa position sur
                 la délimitation maritime. Au vu de l’ensemble des éléments de preuve, il
                 n’a pas soulevé la question avant 1986 et n’a appliqué cette méthode que
                 dans sa loi sur les lignes de base de 2005.
                    15. Il est également révélateur que, dans un mémorandum de 2000
                 émanant de la marine péruvienne et concernant la convention des
                 Nations Unies sur le droit de la mer, lequel a été annexé à une lettre
                 adressée au ministre des relations extérieures par le ministre de la défense,
                 la loi sur le pétrole de 1952 ainsi que la résolution suprême de 1955 étaient
                 la cible de critiques, précisément parce qu’elles étaient fondées sur la
                 méthode du « tracé parallèle » (ibid., annexe 189).
                    16. On peut encore considérer que, en 1952, la question de la délimita-
                 tion entre Etats adjacents ne revêtait pas l’importance qu’elle a acquise
                 récemment. En effet, les trois Etats parties à la déclaration de Santiago se
                 préoccupaient alors principalement de faire valoir leurs droits en mer sur
                 une distance de 200 milles marins à l’égard des Etats qui y étaient hostiles
                 (voir les paragraphes II et III de la déclaration). Il est vrai que, à l’époque,
                 le Pérou ne pouvait prévoir que, en raison de l’évolution ultérieure du
                 droit de la mer, la méthode du « tracé parallèle » lui deviendrait défavo-
                 rable, mais il s’agit là d’une autre question. En l’espèce, il incombe à la
                 Cour de décider si le Pérou et le Chili sont parvenus à un accord sur la
                 frontière maritime dans la déclaration de Santiago.
                    17. Selon le paragraphe II de la déclaration de Santiago, les prétentions
                 du Chili, de l’Equateur et du Pérou concernaient, pour chacun d’eux, une
                 zone qui devait s’étendre sur une distance minimale de 200 milles marins
                 depuis ses côtes (hasta una distancia mínima de 200 millas marinas desde
                 las referidas costas). Même si ces revendications pouvaient difficilement
                 s’appuyer sur le droit international coutumier de l’époque où elles ont été
                 formulées, les trois Etats pouvaient avoir convenu d’une délimitation pour
                 les espaces qu’ils se croyaient fondés à réclamer, et c’est ce qui semble
                 avoir été fait dans la déclaration de Santiago.
                    18. Cette interprétation est d’ailleurs étayée par les accords conclus
                 ultérieurement par les parties à la déclaration de Santiago.


                     L’accord de 1954 relatif à une zone frontière maritime spéciale

                    19. En décembre 1954, les trois parties à la déclaration de Santiago ont
                 adopté, à Lima, six textes supplémentaires qui viennent encore éclairer
                 l’objet et le but de cette déclaration.

                                                                                             105




5 CIJ1057.indb 207                                                                                  1/12/14 08:59

                                   différend maritime (op. diss. comm.)                    105

                    20. Le plus important d’entre eux est l’accord relatif à une zone fron-
                 tière maritime spéciale, conclu le 4 décembre 1954 (ci-après « l’accord
                 de 1954 » ou « l’accord »), dont le dernier article précise qu’il fait partie
                 intégrante et complémentaire des résolutions et accords adoptés à San-
                 tiago, y compris la déclaration elle-même.
                    21. Dans l’accord de 1954, les trois parties ont décidé d’établir une zone
                 spéciale s’étendant sur 10 milles marins de part et d’autre de la frontière
                 maritime séparant les Etats adjacents. L’article premier stipule qu’« [u]ne
                 zone spéciale est créée par le présent accord à une distance de … 12 milles
                 marins de la côte et avec une largeur de 10 milles marins de part et d’autre
                 du parallèle qui constitue la frontière maritime … entre les deux pays ». En
                 son extrémité orientale, la zone spéciale commençait à 12 milles marins de
                 la côte, tandis que sa limite occidentale, vers le large, n’était pas définie.
                 Afin de maintenir l’esprit de coopération et d’unité entre les pays signa-
                 taires des textes de Santiago, il était prévu de ne pas sanctionner, dans
                 cette zone, les violations de « la frontière maritime entre des Etats
                 adjacents » commises « de manière innocente et par inadvertance » par des
                 navires de petite taille dont l’équipage ne connaissait pas suffisamment la
                 navigation ou qui n’étaient pas équipés des instruments nécessaires pour
                 déterminer précisément leur position en haute mer. Cette mesure spéciale
                 ne devait cependant pas être considérée comme reconnaissant à la partie
                 qui franchissait illicitement la frontière le droit de mener des activités
                 halieutiques dans cette zone spéciale.
                    22. Il semble aller de soi que l’existence d’une frontière maritime entre
                 les parties à l’accord était une condition préalable à l’établissement d’une
                 telle zone de tolérance ; dans le cas contraire, il aurait été impossible de
                 savoir, s’agissant des « eaux de la zone maritime », quand il y avait infrac-
                 tion ou violation. Pour désigner la frontière maritime entre les parties,
                 l’article premier de l’accord de 1954 fait expressément mention du « paral-
                 lèle qui constitue la frontière maritime entre les deux pays ». L’article
                 défini « du » qui précède le mot « parallèle » suppose la préexistence d’une
                 ligne convenue entre les Parties. Comme il a déjà été mentionné, la décla-
                 ration de Santiago est le seul accord antérieur à 1954 et concernant les
                 espaces maritimes qui présente un intérêt en l’espèce. Compte tenu du
                 contexte de l’accord de 1954, le parallèle auquel il est fait référence ne
                 pouvait être autre que celui qui passait par le point terminal de la fron-
                 tière terrestre, à savoir le parallèle visé dans la déclaration de Santiago.
                    23. Les procès-verbaux de la conférence de Lima ne laissent guère de
                 doute quant au lien existant entre ces deux textes. Celui de la première
                 séance de la commission I, daté du 2 décembre 1954 et adopté deux jours
                 seulement avant l’accord de 1954, contient une déclaration par laquelle le
                 représentant équatorien acceptait que soit consigné non pas dans l’accord
                 même, mais dans le procès-verbal, que « les trois pays consid[éraient] que
                 la question de la ligne de délimitation des eaux juridictionnelles [était]
                 réglée et que cette ligne [était] constituée par le parallèle passant par le
                 point où abouti[ssait] en mer la frontière terrestre des pays » en cause.
                 Compte tenu de la continuité contextuelle dans laquelle se sont inscrites

                                                                                           106




5 CIJ1057.indb 209                                                                                1/12/14 08:59

                                   différend maritime (op. diss. comm.)                    106

                 les conférences de Lima et de Santiago, on ne saurait s’appuyer sur l’ac-
                 cord de 1954 pour conclure que le Pérou et le Chili étaient convenus taci­
                 tement d’une frontière maritime bien plus courte que celle sur laquelle les
                 parties à la déclaration de Santiago s’étaient entendues. La précision
                 apportée par l’Equateur concernant la correspondance de « la ligne de
                 délimitation des eaux juridictionnelles » avec le parallèle désigné dans la
                 déclaration de Santiago peut être considérée comme une confirmation
                 supplémentaire de ce que la frontière maritime suivait ce parallèle sur une
                 distance de 200 milles marins.
                    24. L’accord de 1954 avait un objet assez limité, ne visant que les
                 incursions commises par les petits bateaux de manière innocente et par
                 inadvertance. Il ne traitait pas de la circulation des navires de plus grande
                 taille des Etats parties ni des activités halieutiques qu’ils pouvaient mener.
                 Logiquement, les navires autres que les embarcations auxquelles il est fait
                 référence plus haut pouvaient pratiquer la pêche bien au-delà de la zone
                 spéciale, tout en restant en deçà de la frontière maritime séparant les
                 Etats adjacents. En outre, les mesures d’exécution prises par les Etats par-
                 ties n’étaient aucunement limitées par la zone de tolérance. Dans le
                 contexte de la déclaration de Santiago, il n’est pas envisageable que les
                 parties à l’accord de 1954 aient voulu s’en tenir aux activités halieutiques
                 des navires de petite taille pour déterminer l’étendue de leur frontière
                 maritime. Si tel avait été le cas, leur capacité en matière de pêche en aurait
                 été sérieusement restreinte, ce qui aurait rendu vains leurs efforts visant à
                 préserver les ressources halieutiques se trouvant dans un rayon de
                 200 milles marins et serait allé à l’encontre de l’objet et du but mêmes de
                 la déclaration de Santiago. Cette interprétation se trouve renforcée par le
                 fait que, d’une part, l’accord de 1954 n’attribue expressément aucune
                 limite vers le large à la zone spéciale et que, d’autre part, il soit toujours
                 en vigueur malgré l’essor qu’ont connu les activités halieutiques des Etats
                 parties dans les années qui ont suivi.
                    25. Il existe une différence profonde entre la zone maritime que chacun
                 des Etats parties a revendiquée dans le cadre de la déclaration de San-
                 tiago et la zone spéciale établie par l’accord de 1954. Cette dernière a été
                 définie par les Etats parties dans un but particulier, lequel est sans rap-
                 port aucun avec l’étendue des zones maritimes individuelles revendiquées.
                 Le seul facteur commun aux deux types de zones est le parallèle servant
                 de frontière maritime entre les Etats parties, c’est-à-dire le parallèle qui
                 sépare les zones maritimes générales et tient lieu de ligne de référence
                 pour la zone spéciale. Compte tenu de l’objet et du but de l’accord
                 de 1954, il paraît discutable d’interpréter cet accord à vocation spécifique
                 comme limitant l’étendue de la frontière maritime à la distance sur
                 laquelle étaient menées les activités halieutiques côtières à partir de 1954.
                 Cette interprétation n’est conforme ni à l’objet ou au but de l’accord, ni
                 au contexte dans lequel il a été adopté.
                    26. L’objet de l’accord de 1954 était de maintenir l’ordre en mer dans
                 la zone frontalière, ce qui indique non seulement que les Etats parties
                 avaient défini la limite latérale de leurs espaces maritimes respectifs, mais

                                                                                           107




5 CIJ1057.indb 211                                                                                1/12/14 08:59

                                   différend maritime (op. diss. comm.)                    107

                 qu’ils entendaient également la maintenir ainsi. Malgré la tolérance dont
                 bénéficiaient les navires de petite taille de chacun des Etats, l’accord indi-
                 quait clairement que les incursions illicites commises par ces embarca-
                 tions dans les eaux des autres Etats parties n’engendraient aucun droit, ce
                 qui signifie que les droits de chacun des Etats parties dans la zone mari-
                 time générale restaient limités par la frontière. En adhérant à l’établisse-
                 ment de la zone spéciale, chaque Etat partie s’engageait à en respecter la
                 limite latérale, laquelle a été confirmée et non pas définie dans l’accord
                 de 1954.


                               Le protocole d’adhésion à la déclaration
                                     sur la « zone maritime » (1955)

                    27. Outre l’accord de 1954, l’adoption à Quito le 6 octobre 1955 du
                 protocole d’adhésion à la déclaration sur la « zone maritime » de Santiago
                 par les trois Etats parties (ci-après « le protocole de 1955 » ou « le proto-
                 cole ») revêt elle aussi une certaine importance. En effet, même s’il n’est
                 jamais entré en vigueur, il contient des indications concernant la nature et
                 l’étendue des frontières maritimes entre les parties à la déclaration de
                 Santiago.
                    28. Lorsque la déclaration de Santiago a été ouverte à l’adhésion
                 d’autres Etats d’Amérique latine, les parties en ont réitéré dans le proto-
                 cole les principes sous-jacents. Il convient de noter à cet égard que le
                 paragraphe IV de la déclaration n’a pas été ouvert à l’adhésion et que le
                 paragraphe VI en a été expressément exclu. Il est souligné dans le proto-
                 cole que, au moment de l’adhésion,
                     « chaque Etat peut déterminer l’étendue et la forme de délimitation
                     de son espace respectif, qu’il baigne un segment ou la totalité de ses
                     côtes, en tenant compte des caractéristiques géographiques particu-
                     lières, de l’étendue de chaque mer et des facteurs géologiques et
                     ­biologiques qui conditionnent l’existence, la conservation et le déve­
                      loppement de la faune et de la flore marines dans ses eaux ».
                    29. Cet extrait du protocole montre que, à l’époque de l’adoption de la
                 déclaration de Santiago et malgré le fait qu’ils se souciaient principale-
                 ment de leurs revendications sur les 200 milles marins, les Etats parties
                 avaient bien à l’esprit la question de la délimitation maritime, même s’il
                 s’agissait pour eux d’une question de moindre importance. On y voit éga-
                 lement qu’ils n’avaient pas envisagé de règle générale pour la délimita-
                 tion, et que le paragraphe IV se rapportait à une situation spécifique et ne
                 valait qu’entre les parties à la déclaration de Santiago.
                    30. Le protocole réaffirmait les prétentions des parties quant à leur
                 juridiction et à leur souveraineté exclusives sur une zone de 200 milles
                 marins, y compris les fonds marins et leur sous-sol. En tant qu’acte juri-
                 dique adopté après l’accord de 1954, ce protocole constitue un élément de
                 preuve important qui réfute l’existence de tout accord tacite entre le Pérou

                                                                                           108




5 CIJ1057.indb 213                                                                                1/12/14 08:59

                                    différend maritime (op. diss. comm.)                    108

                 et le Chili, selon lequel leur frontière maritime ne longerait que sur
                 80 milles marins et non 200 le parallèle passant par le point où leur fron-
                 tière terrestre aboutit en mer.


                         L’accord de 1968 relatif à la construction de phares

                    31. En 1968, le Pérou et le Chili ont convenu d’installer sur le littoral
                 deux marques d’alignement (ou phares) à proximité du premier repère, la
                 borne frontière numéro un (no 1), ce qu’ils ont effectivement fait par la
                 suite (voir le document adopté par les Parties le 26 avril 1968, ci-après
                 « l’accord de 1968 »). Conçu pour la signalisation diurne et nocturne, le
                 premier phare devait être construit près de la borne no 1, en territoire
                 péruvien, tandis que le second devait être situé à 1800 mètres derrière le
                 premier repère, en territoire chilien, dans la direction du parallèle consti-
                 tuant la frontière maritime. Comme l’indiquait l’accord de 1968, le but
                 était de faire en sorte que les phares soient visibles depuis la mer, de
                 manière à « matérialiser le parallèle constituant la frontière maritime à
                 partir de la borne frontière no 1 ».
                    32. La construction des deux phares visait vraisemblablement à assurer
                 le respect de la délimitation maritime entre les Parties. La correspondance
                 échangée entre celles-ci sur cette question et le libellé de l’accord de 1968
                 montrent clairement qu’elles entendaient, par ce biais, veiller à ce que les
                 navires respectent la frontière maritime les séparant.

                    33. Chose plus importante encore, en fixant l’emplacement exact des
                 phares, les Parties ont précisé leur interprétation du passage ci-après du
                 paragraphe IV de la déclaration de Santiago : « le parallèle passant par le
                 point où aboutit en mer la frontière terrestre des Etats en cause ».
                    34. Même si elle avait un objectif limité, l’érection des deux phares
                 vient encore confirmer que le parallèle en question constituait la limite
                 latérale entre le Pérou et le Chili. Conformément à la position que les
                 Parties ont adoptée à Santiago, la frontière longeant le parallèle matéria-
                 lisé par les phares érigés sur les territoires du Pérou et du Chili s’étend sur
                 200 milles marins et non sur 80.


                                                 Conclusion

                   35. Le libellé du paragraphe IV de la déclaration de Santiago de 1952
                 suppose que le parallèle passant par le point où la frontière terrestre
                 aboutit en mer représentait la limite latérale des zones maritimes géné-
                 rales des Parties, lesquelles, selon les prétentions formulées dans la décla-
                 ration de Santiago, s’étendaient sur 200 milles marins. Certains accords
                 conclus ultérieurement par les Parties confirment cette interprétation de la
                 déclaration ; c’est le cas notamment de l’accord de 1954, du protocole
                 de 1955 et de l’accord de 1968. Ces textes viennent étayer solidement

                                                                                            109




5 CIJ1057.indb 215                                                                                 1/12/14 08:59

                                   différend maritime (op. diss. comm.)                 109

                 l’existence d’une frontière maritime longeant le parallèle sur une distance
                 de 200 milles marins à partir des côtes continentales du Pérou et du Chili.
                 Il convient également de noter que le Pérou peut prétendre à la juridiction
                 et aux droits souverains que lui reconnaît le droit international de la mer
                 contemporain sur le « triangle extérieur », lequel est situé au-delà de la
                 zone maritime générale du Chili ainsi délimitée.

                                                            (Signé) Xue Hanqin.
                                                           (Signé) Giorgio Gaja.
                                                         (Signé) Dalveer Bhandari.
                                                     (Signé) Francisco Orrego Vicuña.




                                                                                        110




5 CIJ1057.indb 217                                                                             1/12/14 08:59

